Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 9/10/2021 has been entered and fully considered.
Information Disclosure Statement
IDS filed on 9/23/2021 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action
Summary
Applicant’s arguments see pages 2-4, filed 9/10/2021, with respect to claims 1-18 have been fully considered and are persuasive.  The 103 rejection of claims 1-18 have been withdrawn.
Claims 1-18 are pending and have been considered.
Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a hydrothermal treatment device performing hydrothermal treatment by heating high-water-content biomass, the hydrothermal treatment device comprising: at least one heat transfer tube that is disposed within the treatment container so as to cross the predetermined direction and heats the high-water-content biomass with heat of vapor flowing within the heat transfer tube, recited in the claims; which is outside the scope of prior art.

AWAJI indicates that the waste treatment device is provided with a heating device 8 as a heating means for heating the mixture 28 inside the treatment tank, the heating device is formed from a steam conduit 9 (corresponding to "heat transfer tube" in the invention of the present application) that is wound around the outer-peripheral side of the treatment tank in a helical shape, and a steam supply unit 10 comprising a boiler or the like that is provided at one end of the steam conduit and supplies high-temperature steam to the interior of the steam conduit 9.
	However AWAJI differs from the claimed invention in that AWAJI does not disclose or suggest Applicant’s claimed invention as disclosed above..
In other words, AWAJI discloses a steam pipe 9 provided at an outer peripheral side of a treatment tank 3 in a spiral manner. The steam pipe 9 in AWAJI is not disposed within the treatment tank 3 with mixture 28 in the treatment tank 3, which is not brought into contact with the steam pipe 9.  AWAJI is further concern with the weight of the dewatered sludge 29 after the treatment is significantly reduced to, for example, about 1/4 with respect to the mixture 28 of the excess sludge and the bulk 15 before the waste treatment, and the volume is reduced by about 60 to 80%.  Naturally, the processing time is sufficient, the volume of dehydration can be reduced by 90% or more (para [0088]).
Therefore, AWAJI cannot provide the advantageous effect of the claimed invention, wherein the claimed invention provides an advantageous effect; whereby more high-water-content biomass can be efficiently brought into contact with the heat transfer tube and can be heated. Thus, a hydrolysis reaction is promoted so that the hydrothermal treatment can be preferably performed. Consequently, the hydrothermal treatment time can be reduced, (as described in paragraph [0011] of Applicant’s disclosure).  Thus, AWAJI does not disclose a heat transfer tube “disposed within the treatment container”; which is outside the scope of AWAJI.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771





/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771